Citation Nr: 1218451	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  04-12 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Esq.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In an August 2010 decision, the Board denied service connection for PTSD.  The record does not reflect that the Veteran appealed this decision to the Court of Appeals for Veterans' Claims (CAVC).  

In the August 2010 decision, the Board observed that the initial claim for entitlement to service connection for PTSD encompassed a claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  As additional development was necessary, the Board remanded the issue of entitlement to an acquired psychiatric disorder other than PTSD.  The requested development having been completed, the matter again is before the Board.

In a January 2012 statement, the Veteran's wife asserts that service connection for PTSD is warranted.  As noted above, a claim for service connection for PTSD was denied by the Board in an unappealed August 2010 Board decision.  Accordingly, this matter is referred to the RO for further action, if appropriate.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits can be reached for the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include MDD.

Pursuant to the direction of the Board's August 2010 remand, the Veteran was afforded a VA examination in January 2012.  At that time, the Veteran reported initial treatment for psychiatric problems to have been his hospitalization in September 1998.  The Veteran initially denied any specific triggers for depression at that time, but later indicated that he had experienced three deaths during the previous week, with resulting anxiety and decreased functioning at work for several days prior to the first hospitalization.  The Veteran reported current symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation or mood, difficulty in adapting to stressful circumstances, social withdrawal, feelings of worthlessness, and other symptoms.  Following review of the claims file, interview of the Veteran, and psychiatric evaluation, the examiner concluded that it was less likely as not that his diagnosed psychiatric disorders, specifically MDD, were related to his military experience.  The rationale for the opinion was that the Veteran's depressive symptoms began many years after service and were triggered by events unrelated to military service (including deaths of friends and family members, declining health, and chronic pain).

Shortly after the January 2012 VA examination, however, in a January 2012 letter the Veteran's wife noted that she had been married to the Veteran since 1971.  The Veteran's parents told her to not touch the Veteran to wake him when he was asleep as he would wake up "fighting and swinging his arms."  She noted that the Veteran would have nightmares about his military service and that his dreams had worsened over the years.  Movies and television shows concerning Vietnam upset the Veteran.

In a March 2012 letter, the Veteran's attorney requested that the matter be returned to the January 2012 VA examiner for additional consideration in light of the symptoms reported by the Veteran's wife of psychiatric symptoms prior to the late 1990s.  The Board agrees that an addendum opinion is necessary in light of the evidence of psychiatric symptoms from at least shortly after separation from service and given the Veteran's noted memory problems.

Accordingly, the case is REMANDED for the following action:

1. The RO should make arrangements for the claims file to be sent to the same examiner that conducted the January 2012 VA examination.  If the same VA examiner is not available, then the claims file should be provided to another appropriate examiner.  The examiner should be asked to issue an addendum to the January 2012 VA examination report.  Specifically, the examiner should be asked to review the January 2012 letter from the Veteran's wife, wherein she discussed nightmares and other symptomatology prior to the late 1990s.      

After reviewing the claims file and specifically the January 2012 letter from the Veteran's wife and any other evidence received subsequent to the January 2012 VA examination, the examiner should state whether it is as least as likely as not (50 percent probability or more) that the Veteran's MDD was incurred in or related to his military service.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a rationale for the opinion provided and reconcile any contradictory evidence of record.

2.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue an SSOC to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

